Exhibit 10.8

BRIGGS & STRATTON CORPORATION

Form 10-Q for Quarterly Period Ended September 30, 2007

AMENDMENT TO THE BRIGGS & STRATTON

CORPORATION ECONOMIC VALUE ADDED

INCENTIVE COMPENSATION PLAN

Effective January 1, 2008



--------------------------------------------------------------------------------

WHEREAS, the Committee has established and administers the Briggs & Stratton
Corporation Economic Value Added Incentive Compensation Plan (the “Plan”)
pursuant to the shareholder-approved Briggs & Stratton Corporation Incentive
Compensation Plan; and

WHEREAS, it is necessary to make certain amendments to the Plan for purposes of
compliance with Section 409A of the Internal Revenue Code;

NOW, THEREFORE, IT IS HEREBY RESOLVED, that the Plan is amended in the following
respects effective January 1, 2008:

 

  1. The phrase “on or before the end of the second month following” in
paragraphs A and B of Article VIII of the Plan is replaced with the phrase
“during the 60 day period following”.

 

  2. A new paragraph E is added to Article X to read as follows:

 

  E. Section 409A. To facilitate compliance with Internal Revenue Code
Section 409A, a payment otherwise required to be paid under this Plan shall be
neither accelerated nor deferred nor shall there otherwise be a change in the
time at which any payment due hereunder is to be paid, except pursuant to a
specific written amendment adopted by the Board of Directors of Briggs &
Stratton Corporation, which amendment is consistent with the requirements of
applicable regulations under Internal Revenue Code Section 409A. Further, no
individual shall be deemed to have a termination of employment for purposes of
this Plan unless such termination of employment also constitutes a separation
from service within the meaning of Code Section 409A.